
	

113 HR 1300 : To amend the Fish and Wildlife Act of 1956 to reauthorize the volunteer programs and community partnerships for the benefit of national wildlife refuges, and for other purposes.
U.S. House of Representatives
2013-07-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		113th CONGRESS
		1st Session
		H. R. 1300
		IN THE SENATE OF THE UNITED
		  STATES
		
			July 31, 2013
			Received; read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		AN ACT
		To amend the Fish and Wildlife Act of 1956
		  to reauthorize the volunteer programs and community partnerships for the
		  benefit of national wildlife refuges, and for other purposes.
	
	
		1.Reauthorization of National
			 Wildlife Refuge System volunteer, community partnership, and education
			 programsSection 7(g) of the
			 Fish and Wildlife Act of 1956 (16 U.S.C. 742f(g)) is amended by
			 striking 2011 through 2014 and inserting 2015 through
			 2017.
		
	
		
			Passed the House of
			 Representatives July 30, 2013.
			Karen L. Haas,
			Clerk
		
	
